Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-28 and 30-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0145137 A1 to Driemeyer et al. (hereinafter ‘Driemeyer’).
Re claim 21, Driemeyer discloses: a computer-implemented method for generating a fraud detection model for a game application (Abstract, a system and method for evaluating potential fraud in virtual currency transactions by analyzing past fraud data associated with the user, analyzing the user's social graph ahd the user's prior game play patterns, calculating a transaction fraud score and evaluating if it exceeds a user-specific threshold) comprising: 
by a computing system including one or more processors executing computer-readable instructions, (Fig. 3 provides a system diagram that includes a user 301 operating a client computing device 303 on a network that also includes gaming servers 305, a potential fraud event detection engine 306, and social networking servers 308. Fig. 10 diagrams a platform that can enable the invention fo the disclosure, which includes CPU 1003. See [0080], which describes that, " Typically, users, which may be people and/or other systems, may engage information technology systems (e.g., computers) to facilitate information processing. In turn, computers employ processors to process information; such processors 1003 may be referred to as central processing units (CPU). One form of processor is referred to as a microprocessor. CPUs use communicative circuits to pass binary encoded signals acting as instructions to enable various operations. These instructions may be operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 1029 (e.g., registers, cache memory, random access memory, etc.). Such communicative instructions may be stored and/or transmitted in batches (e.g., batches of instructions) as programs and/or data components to facilitate desired operations. These stored instruction codes, e.g., programs, may engage the CPU circuit components and other motherboard and/or system components to perform desired operations." See additionally [0085], [0086], 'CPU'.)
receiving data regarding transactions with third party vendors executed outside the game application; 
[0022] Online game operators provide users an opportunity to play online games together with their friends. Particularly, social game operators harness online social networks, designing games that closely integrate the social graph data of users and their existing friendship connections. One of the concerns faced by online game operators is fraud that may be committed by users. Fraud may take on a variety of forms. For example, several users may collude in a game of poker to increase their chances of winning and defraud other users. In another example, users may conduct transactions outside of a game and exchange in-game items and/or virtual currency for real money in violation of game rules. To combat fraud, online game operators may use social graph information associated with users to determine whether a user is likely to commit fraud. For example, a user with a lot of friends in the user's social graph may be more likely to be a real person playing a game, while a user with few friends in the user's social graph may be more likely to be a made up persona created to commit fraud.
[0024] FIG. 1A is of a logic flow diagram illustrating transaction processing in one embodiment of the TVC platform. In FIG. 1A, a request to process a transaction is received 101. A transaction may include any of a variety of events that involve potential transfer of virtual currency. For example, transactions may include betting virtual currency in a game of poker, purchasing virtual currency from a game operator, listing or purchasing in-game items in a market or auction, gifting virtual currency to another player, and/or the like. In one embodiment, transaction details may be included in a data structure included as part of the request. For example, the data structure may be passed in as an argument to a function written in the PHP programming language (e.g., the data structure may include a variety of fields such as the unique ID (UID) for a user involved in the transaction, the type of transaction, and/or the like).
See additionally Fig. 8. which diagrams an exemplary process of receiving data regarding transactions. 
accessing user accounts from a user account data store, wherein each user account includes user account information comprising gameplay characteristics associated with execution of gameplay sessions of a game application within an interactive computing system; 
[0023] In one embodiment, social graph information may describe a user's friends. For example, user Alice may be a friend of user Bob, implying that Alice and Bob are related in some way. In one implementation, the relationship can be explicit, such as a relationship stored in a social network database that links Alice's user record to Bob's user record (e.g., a relationship database table in the Social Graph table group 1019b). For example, Alice and Bob may be listed as friends in a social network database because one or both of them set up the explicit connection. In another implementation, the relationship may be implicit in that the TVC platform determines, based on data available to it (e.g., data regarding transactions stored in the Transaction table group 1019c), that a relationship exists between Alice and Bob that can be deemed a friend relationship. For example, the TVC platform may include logic to track which users play together, note repeat linkings and infer a friend relationship. In one embodiment, determining friend relationships might involve a plurality of social graphs. For example, friends could be identified by relationships in a social graph set up by a company operating a social networking site and/or social graphs set up by an online game company. In one embodiment, social graphs can be multiple levels (e.g., there are friends of friends), and in some contexts, friends of friends are treated as friends (and that itself could be recursive). In one embodiment, social graphs may be unidirectional or bidirectional and different types of links may optionally be given different weights (e.g., explicit links may be given a weight of W, implicit links may be given a weight of W/2, and mutual links may be given a weight of 2W).
identifying parasitic user account credentials associated with parasitic user accounts within the user account data store based at least in part on the data regarding transactions with third party vendors outside the game application; 
[0025] At 105, a determination may be made whether the transaction involves a user that is being tracked. In one embodiment, data in the User table group 1019a may be checked to make this determination. In one implementation, this check may be performed by checking the value of a field retrieved using a SQL statement (e.g., SELECT Tracked FROM UserInfo WHERE UID=`UID for a user--from the transaction details data structure`). In one embodiment, the transaction may involve a single user, and the check may be performed on that user. In another embodiment, the transaction may involve multiple users, and the check may be performed on only one user (e.g. the initiator of the transaction, the recipient of the virtual currency, etc.) or on multiple users associated with the transaction (e.g., some or all of the users involved in the transaction). An indication that a user is tracked may signify that a user is associated with an elevated level of risk of fraud. Accordingly, in one embodiment, transactions that involve a tracked user may be monitored using tracked virtual currency, and the determination whether a transaction involves tracked virtual currency at 140 would be affirmative for a tracked user.
[0029] At 134, information regarding the potential fraud event may be recorded. In one embodiment, the Fraud Event table group 1019d is updated with information regarding the potential fraud event. For example, such information may include a UID for the potential fraud event, the type of the transaction (e.g., betting virtual currency), transaction details (e.g., virtual currency bet was placed by user1 and won by user2), transaction participants (e.g., players playing at the poker table), a transaction fraud score (in one implementation calculated at 120), UIDs of the tracked virtual currency batches associated with the transaction, date, time, and/or the like. In one implementation, transaction details may be retrieved from the transaction details data structure using PHP and the Fraud Event table group 1019d may be updated using SQL statements:
identifying user account credentials associated with verified user accounts, wherein a verified user account represents an account associated with a verified player account; 
As discussed in [0025], a multi-user transaction may include a determination that only one user is being tracked, which "may signify that a user is associated with an elevated level of risk or fraud". The remainder of users of a multi-user transaction who are not flagged as being tracked for risk or fraud can be interpreted as users having verified user accounts - non-potentially fraudulent user accounts.
Additionally, [0050] describes a process of verifying user accounts to ensure they are associated with a real person and are likely going to be used to play games, as opposed to accounts associated with made up personas with a high likelihood of being used for fraud. An exemplary determination of a determination of a likelihood a given user account may be used for fraud is "0=low likelihood". Such an account determined to be likely belonging to a real, active user and not going to be used for fraud is also a teaching of a verified user account.
analyzing gameplay characteristics associated with the parasitic user accounts and the verified user accounts; 
[0034] At 205, the fraud alert may be investigated using social graph information and/or other available information. For example, social graph information of users associated with the fraud alert may be analyzed to determine the likelihood of the users being involved in fraud. [...] the user's social graph may be analyzed to determine whether the user's account is associated with other users who have submitted false claims, and/or committed fraud, and/or are associated with many potential fraud events. [...] weights associated with different types of links may be used in the analysis to determine how closely the user is linked with other users. If the user's friends have committed fraud and/or are associated with many potential fraud events, the user may be more likely to commit fraud as well. [...] social graph data associated with the user may be retrieved for analysis from the Social Graph table group 1019b. [...] social graph data may be retrieved by sending a request to a third party social network such as Facebook, MySpace, etc. (e.g., using a callback URL that includes the UID of the user or using the social network's API). [...] social graph information of users who received the virtual currency associated with the fraud alert may be analyzed to determine whether the users are likely to be involved in fraud. For example, the users' social graphs may be analyzed to determine whether the users' friends have previously committed fraud and/or are associated with many potential fraud events. If a user's friends have committed fraud and/or are associated with many potential fraud events, the user may be more likely to commit fraud. [...] data regarding previous actual fraud and/or potential fraud events associated with a user may be retrieved from the Fraud Event table group 1019d. In yet another embodiment, social graph information of users associated with the fraud alert may be analyzed to determine the likelihood that the users committed fraud based on their behavior. [...] information regarding virtual currency used to purchase an item (e.g., a tractor in Zynga Game Network's FarmVille) may be analyzed to determine the likelihood that fraud was committed. In one implementation, tracked virtual currency may be associated with the purchased item (e.g., the tractor may be cryptographically signed with the UID of a tracked virtual currency batch used to purchase the tractor). For example, if a fraud alert from a user indicates that the user's virtual currency disappeared, information regarding the user's transactions may be examined to determine how the money was spent (e.g., to buy the tractor), and whether it is likely that fraud was committed (e.g., if the user does not have the tractor, but some other user who is not the user's friend does, the other user may have committed fraud). [...] In one embodiment, social graph information of users associated with the fraud alert may be analyzed according to predetermined rules (e.g. rules following the examples discussed above) to calculate a score signifying the likelihood that a user has committed fraud. For example, rules may be applied and a score for each applied rule may be calculated (e.g., 1=high likelihood and 0=low likelihood that a user has committed fraud) and a weighted average (e.g., based on predetermined weights) may be calculated to determine the score signifying the likelihood that a user has committed fraud.
[0041] The gaming server 305 may respond to the potential fraud event detection engine 306 with prior game play patterns 328. In one implementation, the gaming server 305 may retrieve prior game play patterns from the User table group 1019a (e.g., see FIG. 1A and related figures). In another embodiment, the potential fraud event detection engine 306 may retrieve prior game play patterns without the help of the gaming server 305. For example, the potential fraud event detection engine 306 may retrieve prior game play patterns from the User table group 1019a (e.g., see FIG. 1A and related figures). In one implementation, prior game play patterns may be analyzed (e.g., see FIG. 1A and related figures) to help determine whether the transaction is potentially fraudulent. In one embodiment, the potential fraud event detection engine 306 may use an application programming interface (API) 307 to request social graph data from a social networking server 308 (e.g., Facebook, MySpace, and/or the like). In one implementation, the potential fraud event detection engine 306 may send a request for social graph data 330 to the social networking server 308 in accordance with the API 307, and receive a response with social graph data 332. In another implementation, social graph data may have been previously received (e.g., when the user signed up to play the game, during a periodic update, and/or the like) and the social graph data may be retrieved from the Social Graph table group 1019b (e.g., using one or more SQL statements). In one implementation, social graph data may be analyzed (e.g., see FIG. 1A and related figures) to help determine whether the transaction is potentially fraudulent. In one embodiment, the potential fraud event detection engine 306 may analyze data associated with the transaction 334. For example, the potential fraud event detection engine 306 may analyze data regarding actual fraud events, data regarding potential fraud events, virtual currency tracking data, and/or the like. In one implementation, this data may be retrieved from one or more table groups such as the User table group 1019a, the Fraud Event table group 1019d, and/or the like (e.g., using one or more SQL statements). In one implementation, this data may be analyzed (e.g., see FIG. 1A and related figures) to help determine whether the transaction is potentially fraudulent. In one embodiment the potential fraud event detection engine 306 may send a transaction analysis response 336 to the gaming server 305 indicating whether the transaction is potentially fraudulent (e.g., in XML format including the UID of the transaction, user, and/or the like). In one embodiment, virtual currency data 338 associated with the user may be updated (e.g., see FIG. 1A and related figures) to reflect the transaction. For example, virtual currency amount associated with the user may be updated so that if the user has 50 Reward Points and purchases 100 Reward Points, the amount of Reward Points in the user's account in Mafia Wars may be increased to 150. In another example, tracked virtual currency batches associated with the user may be updated (e.g., see FIG. 1A and related figures).
[0035] At 210, a determination may be made whether fraud was committed. In one embodiment, the TVC platform may make the determination, the TVC platform may compare the score signifying the likelihood that a user has committed fraud to a predetermined threshold value and determine that the user has committed fraud if the score exceeds the threshold value. In another embodiment, the analysis performed at 205 may be evaluated (e.g., by an operator, via a neural network, etc.) to determine whether fraud was committed.
generating a fraud detection model that defines a plurality of fraud detection categories for the game application, each fraud detection category is associated with evaluation criteria for identifying a defined behavior profile; 
[0034] describes that "rules may be applied and a score for each applied rule may be calculated [...] and a weighted average [...] may be calculated to determine the score signifying the likelihood that a user has committed fraud" wherein each of these "rules" may be "rules following the examples discussed above." These examples include:
the likelihood a user would submit a false claim
	whether the user's account is associated with other users who have submitted false claims
	Social graph analysis of whether user's friends have previously committed fraud or have many potential fraud events
	behaviors indicating likelihood of fraud (if a first user gifts or sells a high value item to a second user for a very low price, or if a second user pays a first user to acquire an item, in violation of the game rules)
whether users are friends or strangers
virtual currency usage (does virtual currency disappear? Do items purchased by a user now exist under the ownership of other users?)
[0041] describes looking for prior game play patterns involving potentially fraudulent behavior.
[0054] describes analyzing gaming transactions for fraud "based on predetermined rules". Examples of rules given are:
Does a user place all of his virtual currency into a poker pot?
	Does the user force a loss in a hand of poker?
	Counting of suspicious transactions per game
	It is again mentioned that a fraud score is determined based on values given to each rule. 

[0055] describes  looking at a user's prior game play patterns to evaluate fraud. An example given is a user typically bets no more than a certain amount of virtual currency but suddenly bets a large amount, signifying fraud. Another example given is if a user typically plays with other users having a similar skill level but suddenly plays with users of a different skill level. And "information regarding the user's prior game play patterns may be retrieved from the User table group 1019a (e.g., using a SQL statement to retrieve information such as the average bet for the user). In one implementation, information regarding the user's prior game play patterns may be analyzed according to predetermined rules (e.g., rules following the examples discussed above) to calculate a score signifying the likelihood that the transaction may be fraudulent. "
[0056] describes social graph analysis for fraud. 
The Examiner finds that the procedures outlined in at least [0034] and [0054] comprising the consideration of a plurality of predefined rules, these rules being associated with different fraud detection categories (social graphing indications of fraud, potentially fraudulent patterns of gaming behavior, and potentially fraudulent virtual currency usage) and comprising evaluation criteria for identifying defined behavior profiles (for example, are users friends with others who have committed fraudulent events? is an evaluation criteria under the social graphing fraud detection category, and "does the user force a loss in a hand of poker? is an evaluation criteria under a gaming patterns of behavior fraud category) teach a fraud detection model.
and 
outputting the fraud detection model for analysis of user accounts within the game application.
[0041] describes that, "the potential fraud event detection engine 306 may send a transaction analysis response 336 to the gaming server 305 indicating whether the transaction is potentially fraudulent"
[0057] describes a transaction fraud score for the transaction is calculated that indicates a level of risk that the transaction may be fraudulent, wherein, "the transaction fraud score for the transaction is calculated based on transaction analysis 530. In one implementation, the transaction fraud score for the transaction may be a weighted average of the scores calculated in transaction analysis 530 (e.g., based on predetermined weights). For example, high scores signifying that the transaction is likely to be fraudulent based on predetermined transaction rules, the user's prior game play patterns, and the social graphs of the transaction participants, would result in a high transaction fraud score for the transaction."
[0058] At 550, the transaction fraud score for the transaction may be compared to the potential fraud event threshold score for the user (e.g., by comparing the two numbers). If the transaction fraud score for the transaction exceeds the potential fraud event threshold score for the user, the transaction may be recorded as a potential fraud event in the Fraud Event table group 1019d at 552, as described in more detail at 134. Otherwise, the transaction is not recorded as a potential fraud event 554.
Re claims 22, 32, [0022] describes that known fraudulent transactions that can occur “outside of a game” can be to “exchange in-game items and/or virtual currency for real money in violation of game rules” and similarly, [0034] describes that a type of known fraudulent transaction that can occur between two users can be “an external transaction for real money […] the second user paid to the first user to acquire the item, in violation of game rules”.
Re claims 23, 33, [0034] describes that a user's social graph may be analyzed to determine whether the user's account is associated with other users who have submitted false claims, and/or committed fraud, and/or are associated with many potential fraud events.
Re claims 24, 34, [0024] describes that, “A transaction may include any of a variety of events that involve potential transfer of virtual currency.” See additionally [0027] regarding virtual currency transfers. 
Re claims 25, 35, [0032] describes that the system may know an amount of ‘tracked’ (potentially fraudulent) virtual currency used to bet by a given player. [0054] also describes a scenario wherein “a user who places the majority of his or her virtual currency into the pot”. Both of these scenarios represent accumulations of in-game currency.
Re claims 26, 36, refer to the rejection of claim 21 above specifically including the discussions of [0025], [0050]. One example discussed in [0050] is that a user account who has a large number of friends in his social graph is judged as likely to be a “real person and is likely to be used to play a game”  whereas “a user with few friends may be more likely to be a made up persona”.
Re claims 27-28, 37-38, refer to the rejection of claim 1. 
Re claims 30, 39, [0032] discussed an illustrative scenario wherein play of Zynga Poker is analyzed and [0034] discusses an illustrative scenario wherein play of Zynga’s Farmville is considered.
Re claims 31, 40, refer to the rejection of claim 21, wherein the system of claim 31 and computer readable medium of claim 40 are necessarily discussed in the rejection of the method of their use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Driemeyer in view of US 8,726,379 B1 to Stiansen et al.  
	Re claim 29, Although Driemeyer teaches the same invention substantially as claimed wherein a user’s account transactions are continually evaluated based on assigned values according to predefined rules representing known types of fraudulent behavior to determine whether types of fraud are occurring, Driemeyer does not specifically state whether his fraud detection model uses a machine learning model.
	Stiansen is an analogous prior art reference that also looks for risky online behavior by considering categories of risk activity. Stiansen teaches in 21:13-25 that it was known to use a machine learning algorithm to improve the performance of his risk rating engine over time. 
	It would have been obvious to one having ordinary skill in the art that Driemeyer’s system, which admittedly looks for patterns of fraudulent gaming behavior based on data that can be recalled from a variety of sources including social media sites, would have benefitted from doing so using a machine learning algorithm as taught by Stiansen with the predictable result that machine learning is known to be effective for reviewing large volumes of data to discover trends, with continually improving accuracy. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715